Title: From George Washington to Arthur St. Clair, 3 October 1782
From: Washington, George
To: St. Clair, Arthur


                  Dear Sir
                     
                     Head Quarters 3d Octo. 1782.
                  
                  Not having had an Answer to my Letter of the 16th of Sepr—inclosing a Copy of One to you of the 8th of Augst respectg your Joing the Army—I am induced to think the last has failed as well as the first.
                  I therefore commit one more Letter to the Care of the Secretary at War—I have to request, that immediately on the Receipt of this, you will proceed to, & assume the Command assigned to you in my Army.  I am &ca.
                  
                     G.W.
                     
                  
               